

HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
PHANTOM UNIT AGREEMENT
(Non-Employee Director Award)
This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Phantom Units (“Notice of Grant”) by and between Holly
Logistic Services, L.L.C. (the “Company”), and you.
WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and Holly Energy Partners, L.P. (the
“Partnership”) and to materially contribute to the success of the Company and
the Partnership, agrees to grant you this phantom unit award;
WHEREAS, the Company adopted the Holly Energy Partners, L.P. Long-Term Incentive
Plan, as it may be amended from time to time (the “Plan”) under which the
Company is authorized to grant phantom unit awards to certain employees and
service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Phantom Unit Agreement (Non-Employee Director Award) (“Agreement”) as if
fully set forth herein and the terms capitalized but not defined herein shall
have the meanings set forth in the Plan; and
WHEREAS, you desire to accept the phantom unit award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company, an award (the “Award”)
consisting of Phantom Units (“Phantom Units”) covering the aggregate number of
Units set forth in the Notice of Grant in accordance with the terms and
conditions set forth herein and in the Plan, plus the additional rights to
receive possible distribution equivalents, in accordance with the terms and
conditions set forth herein.
2.No Unitholder Rights. The Phantom Units granted pursuant to this Agreement do
not and shall not entitle you to any rights of a holder of Units prior to the
date Units, if any, are issued to you in settlement of the Award.
3.Distribution Equivalents. In the event that the Company declares and pays a
distribution in respect of its outstanding Units on or after the Date of Grant
and, on the record date for such distribution, you hold Phantom Units granted
pursuant to this Agreement that have
US 7426831v.4

--------------------------------------------------------------------------------



not been settled, the Company shall pay to you an amount in cash equal to the
cash distributions you would have received if you were the holder of record as
of such record date, of the number of Units related to the portion of your
Phantom Units that have not been settled as of such record date, such payment
(“Distribution Equivalents”) to be made on or promptly following the date that
the Company pays such distribution (however, in no event shall the Distribution
Equivalents be paid later than 30 days following the date on which the Company
pays such distribution to its unitholders generally).
4.Restrictions; Forfeiture. The Phantom Units are restricted in that they cannot
be sold, transferred or otherwise alienated or hypothecated until Units related
to such Phantom Units are issued pursuant to Section 7 following the removal and
expiration of the restrictions as contemplated in Section 5 of this Agreement
and as described in the Notice of Grant. In the event you cease to be a member
of the Board, other than as provided in Section 6 below, the Phantom Units that
are not vested on the date of such cessation of service shall be immediately
forfeited.
5.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Phantom Units granted pursuant to this Agreement will expire and the Phantom
Units will become nonforfeitable as set forth in the Notice of Grant, provided
that you remain a member of the Board until the applicable dates and times set
forth therein. Phantom Units that have become vested and non-forfeitable as
provided in this Agreement are referred to herein as “Vested.”
6.Termination of Services.
(a)Termination Generally. Subject to subsections (b) and (c) below, if you cease
to be a member of the Board for any reason, then those Phantom Units that have
not become Vested as of the date services cease shall become null and void and
those Phantom Units shall be forfeited to the Company. The Phantom Units that
are Vested as of date such services cease shall not be forfeited to the Company
and will be settled in accordance with Section 7.
(b)Termination Due to Death, Disability or Retirement. In the event of your (i)
death, (ii) total and permanent disability, as determined by the Committee in
its sole discretion, or (iii) retirement, as determined by the Committee in its
sole discretion, before all of the Phantom Units granted pursuant to this
Agreement have become Vested, you will forfeit a number of Phantom Units equal
to the number of Phantom Units specified in the Notice of Grant times the
percentage that the period of full months beginning on the first day of the
calendar month following the date of death, disability or retirement, as
applicable, and ending on December 1, 2021 bears to twelve (12) and any
remaining Phantom Units that are not vested will become Vested; provided,
however, that any fractional Phantom Units will become null and void and
automatically forfeited. In its sole discretion, the Committee may decide to
vest all of the Phantom Units in lieu of the prorated number of Phantom Units as
provided in this Section 6(b).
(c)Change in Control. In the event of a Change in Control before lapse of all
restrictions pursuant to Section 5 above, all restrictions described in Section
4 shall lapse and the Phantom Units will become Vested, and the Company shall
deliver the Vested Phantom Units to the Director as soon as practicable
thereafter.
    2

--------------------------------------------------------------------------------



7.Issuance of Units. Units shall be issued to you in settlement of your Vested
Phantom Units within 30 days following the date upon which such Phantom Units
become Vested in accordance with the Agreement (or such longer period of days,
not more than 65, specified in a release described in Section 13). At the time
of settlement, the Company shall cause to be issued Units registered in your
name in payment of the Award. The Company shall evidence the Units to be issued
in payment of the Phantom Units in the manner it deems appropriate. The value of
any fractional Phantom Unit shall be rounded down at the time Units, if any, are
issued to you. No fractional Units, nor the cash value of any fractional Units,
will be issuable or payable to you pursuant to this Agreement. The value of
Units shall not bear any interest owing to the passage of time. Neither this
Section 7 nor any action taken pursuant to or in accordance with this Section 7
shall be construed to create a trust or a funded or secured obligation of any
kind.
8.Adjustment of Phantom Units. The number of Phantom Units granted to you
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units of the
Partnership are exchanged for a different number or kind of units or other
securities, or if additional, new or different units are distributed with
respect to the Units through merger, consolidation, or sale of all or
substantially all of the assets of the Partnership, each remaining unit subject
to this Agreement shall have substituted for it a like number and kind of units
or shares of new or replacement securities as determined in the sole discretion
of the Committee, subject to the terms and provisions of the Plan.
9.Compliance with Securities and Other Applicable Laws. Notwithstanding any
provision of this Agreement to the contrary, the issuance of Units (including
Phantom Units) will be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Units may
then be listed. No Units will be issued hereunder if such issuance would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Units may then be listed. In addition, Units will
not be issued hereunder unless  a registration statement under the Securities
Act, is at the time of issuance in effect with respect to the Units issued or in
the opinion of legal counsel to the Company, the Units issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Units subject to the Award will relieve the Company of any liability in respect
of the failure to issue such Units as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate
    3

--------------------------------------------------------------------------------



officers of the Company are authorized to take the actions necessary and
appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make Units available for issuance.
10.Legends. The Company may at any time place legends referencing any
restrictions imposed on the Units pursuant to Sections 4 or 9 of this Agreement
on all certificates representing Units issued with respect to this Award.
11.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
12.Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise to the extent allowed by
applicable law.
13.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Phantom Units or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, will, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, the Partnership, any Affiliate and the employees, officers,
stockholders or board members of the foregoing in such form as the Company may
determine. In the event the period you are given to review, execute and revoke a
release provided pursuant to this Section 13 spans two calendar years, any
payment to you pursuant to this Agreement will be made in the second calendar
year.
14.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
15.Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan. The Committee shall have sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of a
majority of the Committee with respect thereto and this Agreement shall be final
and binding upon you and the Company. In the event of any conflict between the
terms and conditions of this Agreement and the Plan, the provisions of the Plan
shall control.
16.No Right to Continued Services. This Agreement shall not be construed to
confer upon you any right to continue as a member of the Board.
    4

--------------------------------------------------------------------------------



17.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of Texas,
without giving any effect to any conflict of law provisions thereof, except to
the extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Units hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Units.
18.Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Dallas, Texas and the United States District Court for
the Northern District of Texas each shall have personal jurisdiction and proper
venue with respect to any dispute between you and the Company arising in
connection with the Phantom Units or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.
19.Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
20.No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, HFC and the members of the Committee, the Board and
the HFC Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Phantom Units
granted hereunder.
21.No Guarantee of Interests. None of the Board, the HFC Board, the General
Partner, the Partnership, HFC nor the Company guarantee the Units from loss or
depreciation.
22.Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Units or rights under this Agreement may be transferred to a spouse pursuant to
a domestic relations order issued by a court of competent jurisdiction.
23.Company Records. Records of the Company or its subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.
    5

--------------------------------------------------------------------------------



24.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.
25.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
26.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (b) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 26 to the attorney of the
individual and use such information in the court proceeding.
27.Section 409A. This Agreement is not intended to constitute a deferral of
compensation within the meaning of Section 409A of the Code and shall be
construed and interpreted in accordance with such intent. Payment under this
Agreement shall be made in a manner that will be exempt from or, notwithstanding
the preceding sentence, comply with Section 409A of the Code, including
regulations or other guidance issued with respect thereto, except as otherwise
determined by the Committee. The applicable provisions of Section 409A of the
Code are hereby incorporated by reference and shall control over any contrary
provisions herein that conflict therewith.
28.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
29.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.
30.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
    6

--------------------------------------------------------------------------------



31.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
32.Defined Terms.
(a)“Affiliate” has the meaning provided in Rule 12b-2 under the Exchange Act.
(b)“Beneficial Owner” has the meaning provided in Rule 13d-3 under the Exchange
Act.
(c)“Change in Control” means, notwithstanding the definition of such term in the
Plan:
(i)Any Person, other than HFC or any of its wholly-owned subsidiaries, the
General Partner, the Partnership, the Company, or any of their subsidiaries, a
trustee or other fiduciary holding securities under an employee benefit plan of
HFC, the Partnership, the Company or any of their Affiliates, an underwriter
temporarily holding securities pursuant to an offering of such securities, or
any entity owned, directly or indirectly, by the holders of the voting
securities of HFC, the Company, the General Partner or the Partnership in
substantially the same proportions as their ownership in HFC, the Company, the
General Partner or the Partnership, respectively, is or becomes the Beneficial
Owner, directly or indirectly, of securities of HFC, the Company, the General
Partner or the Partnership (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the General Partner,
the Partnership, the Company or their Affiliates) representing more than 40% of
the combined voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (iii)(A)
below.
(ii)The individuals who as of the Date of Grant constitute the HFC Board and any
New Director cease for any reason to constitute a majority of the HFC Board.
(iii)There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
1.the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the voting securities of HFC, the
Company, the General Partner or the Partnership, as applicable, or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or
    7

--------------------------------------------------------------------------------



2.the merger or consolidation is effected to implement a recapitalization of
HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of HFC, the Company, the General Partner or the
Partnership, as applicable, (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the Company, the
General Partner or the Partnership or their Affiliates other than in connection
with the acquisition by HFC, the Company, the General Partner or the Partnership
or its Affiliates of a business) representing more than 40% of the combined
voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s, as applicable, then outstanding securities.
(iv)The holders of the voting securities of HFC, the Company, the General
Partner or the Partnership approve a plan of complete liquidation or dissolution
of HFC, the Company, the General Partner or the Partnership or an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by holders of the voting
securities of HFC, the Company, the General Partner or the Partnership of all or
substantially all of HFC’s, the Company’s, the General Partner’s or the
Partnership’s assets, as applicable, to an entity at least 60% of the combined
voting power of the voting securities of which is owned by the direct and
indirect holders of the voting securities of HFC, the Company, the General
Partner or the Partnership in substantially the same proportions as their
ownership of the voting securities of HFC, the Company, the General Partner or
the Partnership, as applicable, immediately prior to such sale.
(d) “General Partner” means HEP Logistics Holdings, L.P.
(e)“HFC” means HollyFrontier Corporation.
(f)“HFC Board” means the board of directors of HFC.
(g)“New Director” means an individual whose election by the HFC Board, or
nomination for election by holders of the voting securities of HFC, was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the Date of Grant or whose election or nomination for
election was previously so approved or recommended. However, “New Director”
shall not include a director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation relating to the election of directors of HFC.
(h)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act as
modified and used in Sections 13(d) and 14(d) of the Exchange Act.
    8